1 SLJITE 250 - LAS \/'EG.AS. NEVADA 59169

PHONE (702)952-1939 ~ FAX lTOZ) 947'331?

THE SIEGEL GROUP
A Division of the Siegel Group Nevada Inc

3?90 FARAD\SE ROAD

11
12
13
14
15
16
17
13
19
20
21
22
23
24
25
26
27
23

Eiecfronical|y Fi|eci
91181'201 8 5:55 PNl
Steven D. Grierson

CLER OF THE COU
THE erGEL GRoUP M ,gw..»/

SEAN D. THUESON (NVBN 08690)

K_RISTINE A. O’QUINN (NVBN 13556)

3790 Paradise Road, Suite 250

Las Vegas, Nevada 89169

Telephone: (702) 947-833()

Facsimile: (702) 947-8317
sthueson@siegelcompanies.com
koguinn@siegelcompanies.com

Attorneysfor Plaz`ntifjfs,

The Siegel Group Nevada, Inc. and Garretf Capifal LLC

EIGHTH JUDICIAL DIS'I`RIC'I` COURT
CLARK COUN'I`Y, NEVADA

THE SIEGEL GROUP NEVADA, INC., a CASE NO. A 18 78131 1 C
N€Vada COrpOl`ainIl; GARRETT CAPITAL DEPARTMENT Depanment 32
LLC doing business as ARTlSAN HOTEL
BOUTIQUE, a Nevada limited liability

Company, COMPLAINT
Plaintiffs, (Exempt from Arbitration - Amount in
Controversy Exceeds $50,000.00;
V~ Injunctive Relief Sought)

COLIN CROSSMAN, an individual; DEANNA
CROSSMAN, an individual; MT
CHARLESTON LANDLORD LLC, a Nevada
limited liability company; IPG
INVESTMENTS LLC, a Washington limited
liability company; DOE DEFENDANTS l-X,
unknown individuals; and ROE COMPANIES
XI-XX, unknown entities,

Defendants.

 

 

Plaintiffs THE SIEGEL GROUP NEVADA, INC. and GARRETT CAPITAL LLC d/b/a
ARTISAN HO'I‘EL BOUTIQUE, as and for their Complaint against Defendants COLIN
CROSSMAN, DEANNA CROSSMAN, MOUNT CHARLESTON LANDLORD LLC, and IPG
INVESTMENTS LLC, hereby complain and allege as follows:

JURISDICTION AND VENUE

l. This Court has jurisdiction over this matter because the acts and omissions of the
Defendants occurred in Clark County, Nevada and Plaintiffs’ damages exceed $15,000.00.

2. Venue is proper in Clark County, Nevada because the acts and/or omissions giving

rise to the claims herein occurred m Clark County, Nevada. EXH|BH.

 

 

Case 5:18-cV-00541-BO DQesmem'fZ\=Y'?*lil*|EG 11/07/18 Page 1 of 11

 

 

THE SIEGEL GROUP
A Division ofthe Slegel Group Nevada Inc

3790 PARADISE ROAD - SUlTE 250 - i.AS VEGAS, NEVADA 89169

FHONE (?021952-1939 ~ FAX (702) 94?-8317

\OQO‘-~.¥O\

10
11
12
13
14
15
16
17
13
19
20
21
22
23
24
25
26
22
23

 

THE PARTIES

3. Plaintiff The Siegel Group Nevada, Inc. (“TSG”) is now, and Was at all times
relevant hereto, a Nevada corporation lawfully doing business in Clarl< County, Nevada.

4. Plaintiff Garrett Capital, LLC d/b/ a Artisan Hotel Boutique (the “Artisan”) is ncw,
and was at all times relevant hereto, a Nevada limited liability company lawfully doing business
in Clark County, Nevada.

5. On information and belief, Defendant MT Charleston Landlord LLC (“MTC
Landlord”) is a Nevada limited liability company doing business in Clark County, Nevada.

6. On information and belief, Defendant Colin Crossman (“C. Crossman”) is a
resident of North Caroiina, and is the Chief Executive Officer of MTC Landlord.

7. On information and belief, Defendant Deanna Crossman (“D. Crossman”) is a
resident of North Caroiina, and is the Chief Operating Offioer of MTC Landlord.

8. On information and belief, Defendant IPG Investments LLC (“IPG”) is a
Washington limited liability company doing business in Clarl< County, Nevada.

9. Pursuant to Rule lO(a) cf the Nevada Rules of Civil Procedure, Nuremberger
Hercules-Werke GMBH v. Vfrostek, 107 Nev. 873, 822 P.2d 1100 (1991), and other applicable
law, Plaintiffs sue the defendants designated herein as DOE and ROE companies, the true names
and capacities of whom are unknown to Plaintiffs at this time. Plaintiffs are informed and believe,
and thereon ailege, that defendants designated as DOE and ROE herein were in some manner
involved in, and/or are responsible for, the acts, omissions, events, happenings, and/or offenses
alleged in this Complaint, and/or directly and proximately caused or are responsible for the
damages and/or relief sought hereiri, including, without limitation, Defendants’ publication of
false and defamatory statements concerning TSG and the Artisan. Plaintiffs will seek leave of
Court to amend this Complaint to name the defendants designated as DOE and ROE herein When
their true names and capacities are ascertained
f / f
/ / f

///
PageZof§

Case 5:18-cV-00541-BO Document 2-2 Filed 11/07/18 Page 2 of 11

 

 

THE SIEGEL GROUP
A Divzsion of the Slegel Group Nevada Inc

3290 PARADISE ROAD - SUl'i'E 250 - LAS VEGAS, NEVADA 89169

PHGNE ('."(]2)951-1.939 * FAX ('¢'02) 947-831'¢`

l0
ll
12
13
14
15
16
17
l8
19
20
21
22
23
24
25
26
27
28

 

GENERAL ALLEGATIONS

10. TSG is a real estate investment and management corporation that manages over
sixty (60) entities operating as extended-stay hotels, multi-farnily apartment complexes,
restaurants, and commercial/retail spaces (the “Siegel Entities”).

1 1, TSG is involved in the business of acquiring, developing, and managing real estate
assets throughout the United States.

12. Many of the Siegel Entities operate as multi-family flexible-stay apartment
complexes under the brand name “Siegel Suites”.

13. The Artisan is a Siegel Entity, and operates as a boutique hotel in Las Vegas,
Nevada.

14. ' The hotel property located at 2755 Kyle Canyon Road, Mount Charleston, Nevada
89l24 (the “MTC Resort”) was owned by Mt. Charleston Resort, LLC, doing business as The
Resort on Mount Charleston, through June 2018. in June 2018, Mt. Charleston Resort, LLC sold
the MTC Resort to Defendant MTC Landlord (the “MTC Resort Transaction”).

15. On information and belief, C. Crossman, D. Crossman, and MTC landlord
retained IPG to assist with retaining financing for the MTC Resort Transaction.

16. On information and belief, in connection with seeking financing for the MTC
Resort Transaction, C. Crossrnan, D. Crossman, MTC Landlord, and IPG prepared a five-page
“Executive Sumrnary” regarding MTC Landlord’s acquisition of the MTC Resort (the “Executive
Sumrnary”). A copy of the Executive Surnrnary is attached to this Complaint as Exhibit 1.

17. The Executive Summary includes numerous false and defamatory statements
regarding the Siegel Entities branded as the “Siegel Suites” and the Artisan, including but not
limited to numerous statements that “Siegel Suites” poorly managed the MTC Resort and that the
Artisan is “a gay and lesbian hotel.”

18. At no point during its operation did the MTC Resort operate as a “Siegel Suites”.

19. On information and belief, Defendants published the Executive Sumrnary to
numerous lenders, brol<ers, and investment firms who TSG and the Artisan regularly conduct

business with.
Page 3 of 5

Case 5:18-cV-00541-BO Document 2-2 Filed 11/07/18 Page 3 of 11

 

 

THE SIEGEL GROUP
A Divlslon of the Sxegel Group Nevada Inc

3790 PARADISE ROAD - SUITE 250 ~ LAS VEGAS. NEVADA 89169

PHONE (702)952-1939 ' FAX ('1'02] 947-3317

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

20. As a direct and proximate result of Defendants’ publication of the Executive
Summary, Plaintiffs have been damaged in an amount in excess of $15,000.00, the exact amount
to be proven at trial.

FIRST CAUSE OF ACTION
(Business Disparagement)

21. Plaintiffs hereby incorporate the allegations contained in all of the preceding
paragraphs as if fully set forth herein.

22. Defendants made false and defamatory statements concerning TSG, the Siegel
Entities, and the Artisan.

23. On information and belief, Defendants published the false and defamatory
statements to third parties, including numerous lenders, brokers, and investment firms who TSG
and the Artisan regularly conduct business with.

24. On information and belief, Defendants published the disparaging statements with
reckless disregard for the truth of the statements

25. Defendants were not privileged or justified in making the disparaging statements

26, TSG and the Artisan have suffered damages as a result of the defamatory
statements, including the loss of business, loss of income, and loss of goodwill / reputation

27. As a direct and proximate result of Defendants’ actions and omissions as set forth
herein, Plaintiffs have been injured in an amount in excess of $15,000.00, the exact amount to be
proven at trial.

SECOND CAUSE OF ACTION
(Injunctive Relief)

28. Plaintiffs hereby incorporate the allegations contained in all of the preceding
paragraphs as if fully set forth herein. ‘

29. NRS 33.010 provides that an injunction is appropriate “when it shall appear by the
complaint that the plaintiff is entitled to the relief demanded, and such relief or any part thereof
consist in restraining the commission or continuance of the act complained of, either for a limited

period or perpetually.”
Page 4 of 5

Case 5:18-cV-00541-BO Document 2-2 Filed 11/07/18 Page 4 of 11

 

 

THE SIEGEL GROUP
A Division cf the Siegel Group Nevada Inc

3290 PARADISE ROAD - SU]TE 250 ° LAS VEGAS, NEVADA 89169

PHONE (702)952-1939 ° FAX (TOZ) 947-331?

00'-~_'|0\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
2a

 

30. On information and belief, Defendants are disseminating the Executive Summary,
Which contains numerous false and defamatory statements about Plaintiffs, to various lenders,
brokers, and investment companies, thereby causing Plaintiffs damages
31. As such, Plaintiffs are entitled to an injunction preventing and prohibiting the
publication and dissemination of the Executive Summary.
PRAYER F()R RELIEF

WHEREFORE, Plaintiffs pray forjudgment against Defendants as follows:

1. For an award of compensatory damages in an amount to be proven at trial;
2. For an award of punitive damages in an amount to be determined at trial;
3. For an injunction enjoining Defendants from publishing or disseminating the

Executive Summary;

4. For pre-judgment and post-judgment interest, at the highest rate permitted pursuant
to contract and/or applicable law;

5. For costs of collection and suit, including reasonable attorneys’ fees, pursuant to
contract and/or applicable iaw; and

6. For such other and further relief as the court deems just and proper.

RESPECTFULLY SUBMITTED this 18th day of September, 2018.

THE SIEGEL GROUP

By: /s/ Sean Thueson
SEAN D. THUESON, ESQ.
KRISTINE A. O’QUINN, ESQ.
3790 Paradise Road, Suite 250
Las Vegas, Nevada 89169
Atrorneysfor Plaintijj”$

 

Page 5 of 5

Case 5:18-cV-00541-BO Document 2-2 Filed 11/07/18 Page 5 of 11

 

 

Exhibit 1

Case 5:18-cV-00541-BO Document 2-2 Filed 11/07/18 Page 6 of 11

 

Hotel in l\/lt. Charleston, NV

Mt. Charlestor\ Resort
2755 Ky|e Canyon Rd
lVlount Charleston, Nevada 89124

 

The project

Acquisition and restoration of a boutique hotel With 62 rooms, gift shop, fitness center, ban'iounge
With gaming, restaurant and expansion possibilities The seller has been treating this 1980's era
mountain lodge-style hotel as an ultra-low-end property, attempting to fit it in With his other rent~by-
the-Week properties in the greater Las Vegas area.

Case 5:18-cV-00541-BO Document 2-2 Filed 11/07/18 Page 7 of 11

 

Loan Request:

A $4,550,000 loan is requested to purchase this boutique hotel property, with an additional
$6,500,000 requested for restoration and loan interest reserve, 2 year term.

Alternatively, just the acquisition funds of $4,550,000, interest only, 2 year term. We have local NV
alternatives for construction investment if that is more desirable to lender.

Evolution:

The l\/lount Charleston Resort has only had three owners since it was built in 1982-84 by Robert
Bigelow. Robert Bigeiow is the founder and President of Budget Suites of America, a chain of 19
budget extended stay hotels. i-le owned and operated the Mount Charleston Hotei from 1982-2004.
l-ie sold it to Great An'ierlcan Capital in 2004. The properly filed for bankruptcy in 2008 and the
mortgage was assumed by Siegei Suites in a 50-50 partnership with Great Arnerican Capital. Siegel
Suites is the managing partner. Siegei Suites is another low-cost budget hotel chain with 26
extended stay hotels in l_as Vegas owned by Stephen Siegel. in 2008, Siege| Suites acquired the
interest in three boutique hotels and claimed he was going to operate them as luxury boutique
hote|s. They included The Resort at iVlount Char|eston, Rumors Hotel and Casino (an $18 million
property across the street from the l-lard Rock Hote|), and The Artlsan Hoiel (a $3.5 million gay and
|esbian hotel on Sahara and the |-15 freeway in Las Vegas). Slege| recently sold the Rurnors hotel
for 318 million and has tried to sell the l\/lount Charleston Resort and the Artlsan for the past three
years. The Siegei organization was not experienced or structured to operate resorts or casincs.

Since the acquisition by Siegel Suites, the Resort at lVlount Charleston has been poorly managed,
poorly maintained and had virtually no marketing to reach the 42 million tourists who visit Las Vegas
annually or the 1.5 million visitors that visit i\/lount Charleston's four primary tourist destinations: The
lVlount Charleston Resort, The Mount Charieston Lodge (25 rental cabins and a restaurant), the
Mount Charlestcn Ski Resort and the new Mount Char|eston Visitor's Center.

The visitor's center is owned and operated by the US Forest Service. lt was built at a cost of $1 0
million in addition to $15 million to acquire the 128 acres adjacent to the l\/|ount Charleston Resort
which was formerly a golf course.

The visitor's center opened in December 2014 and had 48,000 visitors in 2015 and 60,000 visitors in
2016. They estimated 100,000 visitors in 2017. lt is adjacent to the Mcunt Charleston Resort and
Siegel has made no effort to capitalize on these tourists.

Siege| has had 18 different managers of the property in 9'years. The managers all quit or are fired
because the Siegei group is unwilling to commit the necessary funds to properly market or maintain
the property. Siegel has treated the resort like a budget motel and have spent no money on
amenities The spa and gym have been closed There is no swimming pool oi‘jacuzzi, and they
have a high turn-over of employees because of their poor management and understaffing.

The Resort has long term contracts for water, sewer, propane, and electricity lt has no mineral
rights lt has 5.7 acres of land and 55 parking spaces.

Case 5:18-cV-00541-BO Document 2-2 Filed 11/07/18 Page 8 of 11

 

Even with the above issuesl revenue was 2.6 lVlil by 2016, on an ADR of $83.89 and RevPAR of
$5t.90. Their current marketing strategy, Whi|e adequate in resources ailocated, leans heavily (85%)
on direct mail, which typically has very low RO| for hospitaiity.

Restoration:

This project involves the acquisition of an existing, operating property, 'i'he Resort at Mount
Charieston, which is just outside t_as Vegas, N\/. The property is the only hotel on the mountain, and
one of only two lodging options that serve the ski resort (the other being 20 small iog cabins). The
property has fallen into disrepair, and is being managed well beiow its full potentia|. Even given the
property's current state, it is holding a surprisingly high occupancy, and is doing sufficient business
to be cash flow positive at the acquisition price.

After renovation, the property's ADR and RevPAR is expected to increase to the mid to upper $‘lGOs.
We expect that the increase in rate will not impact the occupancy in any appreciable manner, as the
hotel will be offering a much better vaiue than current|y. Also, the current management is leaving
considerabie revenue on the table by contracting with third parties to operate the bar and gaming.
Bringing those two in-house Wil| add ~$'iOOk per month to top-line revenue.

There are additional expansion opportunities, since the property is one of a handful of commercially
zoned parcels on the mountain. Furthermore, there isn’t much undeveloped land available for
purchase, since >90% of the mountain is owned by the Federal Bureau of Land l\/ianagement. We
are exploring the abiiity to add a gas station or small stop-and-shop to the existing (unused)
outbuiiding on the site, which would addconsiderable revenue as well.

Taking a broader market view, the Las Vegas hospitality market is as strong as ever. lVlarket
occupancies approach 90%, which is driving excei|ent RevPAR growth. The property has been the
beneficiary of this demand growth. By renovating the property, it can be put into a position that
captures even more of this market

We have included the recent Las Vegas hospitality market study (released October 2017) in the
attached fiies.

We propose a renovation that elevates this property from its current down-market state to a mid-
scale or lower-upscale marketl

improvements include significant upgrades to the exterior space (renovated wedding areal addition
of a pool, and decks off the spa, bar, and restaurant), new FF&E throughout new flooring, painting,
piumbing, and mechanicai. These improvements wii| be phased to minimize business impact.

The buyers anticipate increased revenue resulting from:

' Hiring a successful event manager to promote more restaurant and bar sales

- N|odernizing the saies strategy to take advantage ofan online presence

- Obtaining a gaming license and bringing the siot-machine revenue in-house. 'i'his is
anticipated to bring in $’iUk - $20i< per week.

Case 5:18-cv-00541-BO Document 2-2 Filed 11/07/18 Page 9 of 11

 

' Las Vegas is growing rapidiy, and announced the move of the Oakiand Raiders to Las
Vegas is anticipated to rapidly grow the already strong hospitality market Las Vegas also
recently scored an Ni-iL team, and may be in the running for an i\/iLB expansion.

' Nevada passed recreational marijuana, with dispensaries opening for recreational sales Juiy
'iS‘, 2017. New dispensaries will be allowed starting in November 2018.

The team:
Colin R Crossman; Chief Executive Officer

Colin received his undergraduate education at Carnegie lvle|lon University, and an lViS
and JD from Duke University. He has a background in property management and residential
remodeling. in addition, he co~founded PhD Posters, Li..C, an online printing service catering
to academic communities around the country. His mix of skills enables him to understand the
business of Rhea i-lospitality from all perspectives and direct it in the right direction over the
corning years.

Deanna Crossman; Chief Operating Officer:

Deanna has her undergraduate degree from the Caiifornia institute of Technoiogy, and
an MS from Duke University, as weil as 10 years' experience as a general contractor and
property manager. She has an unlimited building contractors license with the state of North
Carolina and oversaw the restoration and construction of the King's Daughters inn in
Durham, and the construction of the i\/iayton inn in Cary, NC. Since 2009, she has served as
the Genera| Operatlons manager for ali propertiesl

Joint Experience:

Their joint experience with the successqu management of 32 residential rental units, the
i'r'-room King's Daughters lnn, and the 45-room Mayton inn gives them the perfect
r background for this position. Crossman Properties finished liquidating ali assets in 2016,
selling into Durham's high-flying residential real estate market

in 2008, Colin and Deanna acquired The i<ing’s Daughters i-iome in Durham, NC, and
proceeded to renovate lt into the King's Daughters lnn, opening in 2009. The King's
Daughters inn was the first new hospitality property in Durham in over a decade, and was
quickly integrated into the market - even considering the global financial situation at the time.
By leveraging their extensive contacts at Duke University, they rapidly made the property an
integral part of the communityl

When they opened the King's Daughters lnn, Colin and Deanna possessed basic experience
in the hospitality sector. They quickly learned more, operating the property without any staff
besides the two of them for the Hrst six months. By year three, they had grown the King’s
Daughters lnn’s operations and reputation to such a level that the 'l'own of Cary approached
them to construct a boutique hotel as an anchor property to a total downtown restoration

Case 5:18-cv-00541-BO Document 2-2 Filed 11/07/18 Page 10 of 11

 

The i\/iayton inn opened to much fanfare in downtown Cary in February of 2016. Colin and
Deanna's expert management skills allowed the Mayton inn to rapidly become the downtown
anchor that the Crossmans and the Town initially envisioned

Now that the lVlayton inn is reaching its potentiai, the Crossmans are looking to expand once
again. They have been approached by the Towns of Wake Forrest, Shalotte, Rocky iviount,
and l-iendersonviile to explore potential opportunities in each municipality They find the
Resort at Mount Charieston to be the best next target to continue a reasonable supported
grow With maximum return.

Financiai performance:

According to the information provided by the seiler, from 2014 to 2017, average occupancy
increased from 49.2% to 63.2%; the revenue improved from $ 2.06 ivlil to $2.7 l\/iil; while the yearly
NOi improved from 339k to $517k.

The property performed at those numbers despite the significantly negative effect on rate that its
level of maintenance and quality supports. i\/laintaining the current situation, we expect that the hotel
will be able to continue to support these numbers.

However, our plan includes several elements that are anticipated to vastly increase top-line
revenues, at a minimal or modest impact on COGS and expenses.

First, by investing the capital to renovate and restore the property to an upper~midsca|e to
upscaie class, we believe that RevP/~\R can be increased to $'i 30 within 2 years, resulting in
a top-line room revenue of $2.9 i\/lii (up from $1.2 iviil in 2017).

in addition, bringing the gaming revenue and increased bar revenue in house is expected to
add an additional $750k when fully implemented This increases the top-line revenue from
$2.6 lVili to $5.3 Mii by the end of year 2.

Exit Strategy:

The buyer’s strategy considers the following possible scenarios:

Refinancing with a low rate and favorable terms commercial loan to pay-off the bridge loan
once the project is stabilized, estimated in 24 months.

Upon success of the previously mentioned renovations and actions, sell the property for a
profit.

Case 5:18-cv-00541-BO Document 2-2 Filed 11/07/18 Page 11 of 11

 

